Case: 18-10242      Document: 00514791528         Page: 1    Date Filed: 01/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-10242                       United States Court of Appeals

                                 Conference Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 11, 2019

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff-Appellee

v.

JOSEPH MICHAEL DUBOIS, also known as New York,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-165-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Joseph Michael Dubois has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Dubois has filed a motion for leave to file an untimely response and
a response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Dubois’s response. We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10242      Document: 00514791528   Page: 2   Date Filed: 01/11/2019


                                 No. 18-10242

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Dubois’s motion for leave to file an untimely response is
GRANTED, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2